Mr. Justice Horton delivered the opinion of the court. In this case the jury rendered a verdict for $517.25, the exact amount of the balance claimed to be due by the account referred to in the aboxre statement. A motion for a nexv trial was overruled and judgment entered upon the. verdict. To re\Terse that judgment a xvrit of error xvas sued out of this court. It is claimed by counsel for plaintiff in error that there is no evidence that plaintiff in error was at any time legally organized. The evidence does not embrace a copy of the charter or certificate of organization of plaintiff in error, but it appears that plaintiff in error assumed and held itself out to be a corporation and it xvill not now be permitted to deny its legal entity as against those xvith xvhom it has assumed to be and acted as a corporation. It is contended by counsel for plaintiff in error that the trial court erred in giving to the jury the one instruction asked by defendant in error. That instruction is as follows: “ The court instructs the jury that if they believe from the evidence that J. F. Mason entered into the lease in evidence xvith the plaintiff, Susan J. Roseboom, in his oxvn name, and that at the time of signing and execution of said lease that it xvas understood and agreed that said lease was being executed for the Crystal White Soap Company then in process of becoming incorporated, and that said Crystal White Soap Company, after becoming incorporated, afterward moved into the premises so demised, occupied and paid rent to the said Susan J. Roseboom at the rate mentioned in said lease, and that said Susan J. Roseboom recognized said Crystal White Soap Company as her tenant, then the jury are instructed that they should find the issues for the plaintiff.” We see no error in this instruction. On the contrary, it seems to us to be carefully prepared; to fairly present the question of fact upon the evidence, and to state the law correctly. It is also contended by counsel for plaintiff in error that the court erred in modifying some of the instructions, and in refusing others asked by plaintiff in error. These instructions cover six pages of the abstract. It is not thought to be necessary to reviexv them in detail. The verdict is clearly right upon the merits. There is no substantial error in modifying or refusing the instructions of plaintiff in error. Even if there be some technical error in the instructions, which does not reach or affect the merits of the case, it is not the duty of this court to reverse the judgment for that reason when substantial justice has been done. The judgment of the Circuit Court is affirmed.